﻿
7.	Mr. President, the tradition which offers Brazil the privilege of opening the general debate at the United Nations General Assembly gives me this year the very special pleasure of being the first among the speakers to compliment you on your election by acclamation to the presidency of this thirty-third session of the Assembly. Without stressing the strong and traditional ties that bind our two countries, neighbours and sisters, it is for me a source of particular personal satisfaction to see the labours of this main political body of the United Nations entrusted to the skilful and experienced guidance of my Colombian colleague and friend, Indalecio Lavano Aguirre.
8.	Nor can I fail to express to Mr. Mojsov our appreciation of the manner in which he accomplished in this past year the task of presiding over the General Assembly during its thirty-second regular session and the unprecedented total of three special sessions.
9.	Thirty-three years after the creation of this world Organization we have arrived, as a result of the process of decolonization promoted and accelerated by the United Nations itself, at a membership of 120 States. Solomon Islands now joins the community of nations with full rights, and we bid them welcome.
10.	The tradition to which I referred in my opening words gives Brazil not only the .privilege but, above all, the responsibility, which falls upon me, of opening this debate, the only one to be held every year at a high political level among the representatives of the international community as a whole, without distinction between the powerful and the weak or the rich and the poor.
11.	This is the fifth time I have addressed the General Assembly as the Minister for External Relations of my country. When I spoke in this forum precisely four years ago  as the Foreign Minister of President Ernesto Geisel's Administration, whose work was then beginning, I pointed out that we wished our language in the international field to be plain and straightforward, that we desired frank and 
uninhibited communication among the States Members of the United Nations and that we would explore all roads to understanding, for we held the fundamental belief that co-operation is more effective than antagonism and that mutual respect is more creative than the ambition of preponderance. I stressed, further, that we were ready, wherever Brazilian national interest might move us, to look for areas of convergence and zones of coincidence with the interests of other peoples, acting always in pursuance of objectives that were clearly identified and accepted by the Brazilian people.
12.	That, in brief, has been the guideline followed by Brazil during these years in its external relations, both bilaterally and multilaterally. And the balance, I believe, is positive. We have greatly increased the areas of co-operation and understanding with our neighbours of the Latin American region, with our overseas neighbours, the sister republics of Africa, and with the other countries of the world. Traditional friendships have been strengthened and new and mutually beneficial friendships have been developed. Zealous for our sovereignty and independence, we have reaffirmed whenever necessary by word and deed our unshakeable adherence to the principles of non-interference in the internal affairs of States, mutual respect and self-determination. And we have lived in peace, always trying to solve with serenity our differences of opinion with, or eventual divergences, from other nations.
13.	We have sought, as far as possible, to break obsolete patterns of international relations and to replace them with more equitable and more balanced arrangements. This has enabled us to open up new diplomatic horizons. And we have thus revealed the true international profile of Brazil, ever sensitive to changes in the world reality.
14.	Thus, a solid base has been created on which Brazil can stand in the coming years, a country firmly devoted to the task of promoting its ideals of peace, justice and development in harmony with the other nations of the earth.
15.	In that same speech of September 1974,1 underlined certain grave problems afflicting the international community which were included in the General Assembly's agenda and which, directly or indirectly, also affected and continue to affect the country I represent. In some of those cases the balance of these last four years has been positive, although still unsatisfactory. In others it was clearly negative.
16.	To mention only one of those problems, I then referred, first of all, to the general theme of decolonization and to the inhuman policy of apartheid. The past years have brought great rejoicing to Brazil with the independence and admission to the United Nations of all former Portuguese territories in Africa. But our attention is still turned to the peoples of Namibia and Zimbabwe, who still seek their self-determination and independence, not to mention other peoples, in other parts of the world, who still remain under the yoke of foreign domination. We anxiously await the occasion, which we hope will come very soon, to welcome to the United Nations the nation of Namibia, free and sovereign at last, with its territorial integrity fully preserved. But our cautious satisfaction with the apparent progress of that African country towards independence-the object, this year, of the historic ninth special session of the Assembly-is not enough to counterbalance the continued frustration of the expectations of the international community in relation to the self-determination of the people of Zimbabwe and the abolition of the apartheid regime.
17.	Nor can we be reassured by the relatively unstable peace which prevails over a great part of the world when we observe the persistence of explosive situations and, in some cases, their rapid deterioration. In a world of solidarity and interdependence, there is no peace while there remain focuses of tension, of injustice and of conflict, even when localized.
18.	In this sense, the extremely volatile situation in the Middle East gives all of us reason for the most profound concern. The continual resurgence in that region of the mistrust and hostility that have so often marked its turbulent history and, in particular, the tragic events in Lebanon, which caused the convening of the eighth special session of the General Assembly this year—all contribute to create a climate of disquiet and discouragement.
19.	The recent negotiations at Camp David are a new element in the search for peace in the region of the Middle East. We await with interest new stages in the process that is now under way, and we are attentively observing the degree of acceptance it is being accorded by the other parties more directly involved in the question, while cherishing the hope that it will be possible to arrive at just and lasting solutions compatible with the principle of the non-acquisition of territory by force, with the principle of the recognition of the legitimate aspirations of the Palestinian people, and with the right of all parties to the conflict to survival and self-determination.
20.	I cannot avoid making special mention of a problem which increasingly endangers the very existence of mankind. I refer, obviously, to the arms race and, in particular, to the nuclear arms race.
21.	The situation today demands decisive action on the part of the international community, which has complacently and for many years contemplated the uncontrolled accumulation, by a few States, of arms of mass destruction and the terrifying and permanent refinement, by those same States, of instruments capable of annihilating human life on earth. The threat to us, to each of us in this room, and to each one of the 150 countries we represent, lies not only in the danger that those weapons may one day be used, but also in the very existence of that weaponry.
22.	The spirit of frankness which should inspire this general debate leads me to say that, in this sense, the results of the first special session devoted to disarmament—the tenth special session—which was held in May and June of this year, were disappointing. Although we were conscious of the limitations which would inevitably follow from the realities of power, we nurtured the hope that the special session would be a first step, albeit a modest one, towards the solution of priority problems relating to nuclear weapons.
23.	Aware of the need to ensure the co-operation of all States, particularly of the nuclear Powers, we all agree that the appropriate method of work was to seek solutions by consensus. Nevertheless, we witnessed the blockage even of successively diluted versions of texts that addressed themselves effectively to disarmament. Entire sections dealing with the really urgent problems relating to nuclear weapons were completely suppressed or made ambiguous. The Final Document of the special session [resolution S-10/2] contains serious omissions and confers disproportionate importance upon issues of secondary urgency in the general field of disarmament.
24.	Since it was not possible to achieve significant progress on the substantive issues of greater priority and urgency during the special session, it is symptomatic that the main practical results of the Assembly on disarmament lie precisely in the procedural area of machinery for future negotiations and deliberations. Willing to continue contributing, in good faith, to all constructive efforts in that area, we supported the decisions on the new negotiating body and on the new Committee on Disarmament. Within the limits of its possibilities, Brazil will exert every effort to help those bodies to achieve the results urgently required in the field of disarmament, particularly in the field of nuclear disarmament.
25.	The obstacles that certain developed countries try to raise against the acquisition by the remaining States of technologies indispensable to development, including nuclear technology for peaceful purposes, are only one area in which some highly industrialized countries, aware of the g-owing political and economic importance of technology in a world of more and more limited natural resources, systematically try to hinder, restrict or block the access of developing countries to the means which are needed for the promotion of the welfare of their peoples. The situation, which tends only to become more grave, is a source of concern, especially as it fits into the increasingly bleak picture of North-South economic relations, marked in practically all its aspects by a worsening of trends, such as protectionism contrary to the establishment of a more just and equitable international economy.
26.	It is to be regretted, in this context, that the lack of political will on the part of a large number of our developed partners continues to block the progress of constructive negotiations. Two weeks ago, the seventh session of the Third United Nations Conference on the Law of the Sea held its last meeting in these halls. Nothing would give me more pleasure than to be able to affirm that that session, the latest in a long series, arrived at positive results. Unfortunately such was not the case. During that part of the session which took place in Geneva we had noted some progress on important issues, but the continuation of the work in New York seems to have provoked setbacks and withdrawals, a fact which does not allow us to declare ourselves even modestly satisfied with what was achieved.
27.	The prospect of having national legislation on matters under negotiation adopted unilaterally, in direct opposition to resolution 2749 (XXV), which was accepted without dissenting voices, did not contribute to better results. We cannot yet evaluate precisely just how far the consequences of such actions will go, but it is not possible to view them without deep concern. It is worth remembering that the Conference on the Law of the Sea is, in the judgement of many, the most important negotiation since the San Francisco Conference, at which our Charter was established and our Organization was created.
28.	Another glaring recent example of this situation was the suspension some days ago of the work of the Committee Established under General Assembly Resolution 32/174,; known as the Committee of the Whole, a body which, in principle, should have decisive influence on the progress of specific negotiations within the framework of the North-South dialogue.
29.	Brazil will always continue to be pledged to the promotion and improvement of international co-operation, but it sees with disenchantment the gradual fading of the hopeful picture that had been sketched as a result of the seventh special session of the General Assembly. This thirty-third session will, consequently, be of crucial importance in determining the direction which the North-South dialogue will take.
30.	It is in the light of these facts that we attribute special importance to the development of machinery aimed at filling the gaps in North-South co-operation. With this aim in mind Brazil has put forward and supported efforts _to promote, enlarge and intensify horizontal and equitable co-operation among the countries which strive for development. The United Nations Conference on Technical Cooperation among Developing Countries, which took place recently in Buenos Aires, was an important landmark for multilateral efforts in this field.
31.	The United Nations is the only universal body with the duty of maintaining international peace and security and simultaneously promoting co-operation for the social and economic development of all peoples. It is an imperfect system, much in need of reform. But, above all, it is a system imperfectly utilized.
32.	The Charter of the Organization itself establishes, as the first of its basic principles, that of sovereign equality among all States. But that provision, which should be the foundation of universal co-operation for the solution Of the great problems of today's world, is undermined every moment. We do not deny that certain States are immensely more prosperous and more powerful than others. What we cannot continue to accept is that a few States seek to resolve the political and economic destinies of the world, with the United Nations kept on the margin and without regard for the interests, of the great majority of its Members. To these latter, participation in the process of making decisions which directly or indirectly will affect their fates can no longer be denied.
